DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-39, in the reply filed on March 24th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "manganese dioxide" in line 2 of claim 25.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret “manganese dioxide” to include all manganese ion compounds, including manganese dioxide, as is claimed in the independent claim 17 which Claim 25 is dependent of.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17,24,27,31,33-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dong (US20120045680).
Regarding Claim 17, Dong discloses a method of operating a battery, the method comprising:
Circulating a catholyte solution within a cathode compartment of a battery (positive electrode cell-102, [0068], Fig. 1, positive electrode electrolytes are circulated), wherein the catholyte solution comprises manganese ions (positive electrode electrolyte contains a manganese ion, [0016]);
Circulating an anolyte solution within an anode compartment of the battery (negative electrode cell-104, [0068], Fig. 1, negative electrode electrolytes are circulated), wherein the anolyte solution can comprise zinc ions (negative electrode electrolyte contains zinc ion, [0016]), and wherein the catholyte solution and the anolyte solution have different compositions ([0016]);
It is the examiner’s position that Dong’s disclosure meets the circulating the electrolyte limitations as Dong directly discloses that the electrolytes are circulated while the battery is in use ([0054],[0067-0068]).
Preventing direct mixing between the anolyte and the catholyte during the circulating by using a separator disposed between the cathode compartment and the anode compartment (membrane-101 acts as separator, [0068]); it is the examiner’s position that Dong discloses “preventing direct mixing” as the separator membrane’s main function is to split the cathode and anode compartments, and thus prevents direct mixing of the anolyte and catholyte; and
Generating an electrical current from the battery while circulating the catholyte solution and circulating the anolyte solution (electrolytes supplied to battery cell to charge and discharge battery, [0016], thus and electrical current is generated when the battery is charged and discharged).
Regarding Claim 24, Dong discloses the limitations as set forth above. Dong further discloses wherein the zinc-manganese redox flow battery, when the negative electrode contains a zinc ion, produces an electromotive force of 2.2 V ([0036]), and therefore it is the examiner’s position that Dong discloses wherein generating the electrical current comprises generating an electrical current at a voltage between 0 and 3.5 V. 
Regarding Claim 27, Dong discloses the limitations as set forth above. Dong further discloses that the redox flow battery can be charge and discharged repeatedly ([0016],[0022],[0034]).
Regarding Claim 31, Dong discloses the limitations as set forth above. Dong further discloses wherein the positive electrode electrolyte with a manganese ion is made by dissolving manganese sulfate ([0075]).
Regarding Claim 33, Dong discloses the limitations as set forth above. Dong further discloses wherein the membrane acting as a separator can be a membrane composed of a polymer, specifically cellophane ([0055]). 
Regarding Claim 34, Dong discloses the limitations as set forth above. Dong further discloses circulating the anolyte solution between the anode compartment and an anolyte vessel, wherein the anolyte vessel is external to the anode compartment (tank-107 acts as anolyte vessel, [0068], Fig. 1).
Regarding Claim 35, Dong discloses the limitations as set forth above. Dong further discloses circulating the catholyte solution between the cathode compartment and a catholyte vessel, wherein the catholyte vessel is external to the cathode compartment (tank-106 acts as catholyte vessel, [0068], Fig. 1).
Claim(s) 25 and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dong (US20120045680).
Regarding Claim 25 and 26, Dong discloses the limitations as set forth above. It is the examiner’s position that because, the range claimed is 0-100%, and because Dong discloses the use of Manganese Dioxide and Zinc being used, and because the redox flow battery has a current efficiency of 81.4%, that Dong discloses wherein the generating the electrical current uses between 0-100% of the theoretical capacity of Manganese and Zinc. If not, then it would be obvious to one of ordinary skill in the art using Dong’s disclosure to use between 0-100% of the theoretical capacity of Manganese and Zinc when generating the electrical current. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680).
Regarding Claim 32, Dong discloses the limitations as set forth above. Dong discloses that the negative electrode electrolyte made of vanadium sulfate ([0075]). Dong teaches that when zinc sulfate is used over vanadium sulfate, generation of precipitation can be suppressed.
Therefore, it would be obvious to one of ordinary skill using Dong’s disclosure to use zinc sulfate in the anolyte solution. This anolyte solution would yield the expected results of reduction of precipitates. 
Claims 20,28,29,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Manthiram (US20190115613).
Regarding Claim 20, Dong discloses the limitations as set forth above. Dong does not directly disclose dissolving manganese dioxide from a cathode current collector within the cathode compartment during the generating of the electrical current, and Dong does not directly disclose dissolving zinc from an anode current collector within the anode compartment during the generating of the electrical current.
Dong teaches that the redox flow battery disclosed effectively suppresses precipitation of manganese dioxide ([0011-0014]), and that the metal ions, included manganese for the positive electrode and zinc for the negative electrode, are dissolved into electrolytes at high concentration ([0015]). 
Manthiram discloses an aqueous battery with a mediator-ion separator (mediator-ion solid state electrolyte acting as separator-60, [0054], Fig. 1) that separates the battery into a cathode compartment and anode compartment, where each electrode compartment has its own electrolyte (cathode-30, catholyte-50, anode-20, anolyte-40, [0048],[0050],[0054], Fig. 1). Manthiram further discloses wherein the metal anode active material may act as a current collector or can contain a separate current collector ([0048]). Manthiram further discloses wherein Zinc can be dissolved into the anolyte from the anode active material ([0049]). Manthiram further discloses wherein the cathode can include a current collector, and that the cathode active material can be manganese oxide ([0018]). Manthiram discloses that the cathode active material may be mixed or dissolve with the catholyte ([0050]). Manthiram teaches that the current collector of the cathode is used to facilitate electrochemical reaction of the cathode active material. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Dong with the teachings of Manthiram to dissolve manganese dioxide from a cathode current collector within the cathode compartment during the generating of the electrical current, directly disclose dissolve zinc from an anode current collector within the anode compartment during the generating of the electrical current.
Regarding Claim 28, Dong discloses the limitations as set forth above. Dong is silent to the use of a current collector.
Manthiram discloses an aqueous battery with a mediator-ion separator (mediator-ion solid state electrolyte acting as separator-60, [0054], Fig. 1) that separates the battery into a cathode compartment and anode compartment, where each electrode compartment has its own electrolyte (cathode-30, catholyte-50, anode-20, anolyte-40, [0048],[0050],[0054], Fig. 1). Manthiram further discloses wherein the metal anode active material may act as a current collector or can contain a separate current collector ([0048]). Manthiram further discloses wherein Zinc can be dissolved into the anolyte from the anode active material ([0049]). Manthiram further discloses wherein the cathode can include a current collector, and that the cathode active material can be manganese oxide ([0018]). Manthiram discloses that the cathode active material may be mixed or dissolve with the catholyte ([0050]). Manthiram discloses wherein an anode current collector is disposed within the anode compartment (anode-20, anolyte-40, Fig. 1, [0048]), wherein a cathode current collector is disposed within the cathode compartment (cathode-30, catholyte-50, Fig. 1, [0050]), and wherein the anode current collector can be made of electrically conductive carbon ([0048]), and wherein the cathode current collector is made of electrically conductive carbon ([0050]). Manthriam teaches that the current collectors will help facilitate the electrochemical reaction of the active material ([0048-0050]).
Therefore, it would be obvious to one of ordinary skill in the art to modify battery of Dong with the teachings of Manthriam to have anode current collector disposed in the anode compartment, and cathode current collector disposed in the cathode compartment, where both anode and cathode current collectors are made from carbon. This modified structure would yield the expected result of helping facilitate the electrochemical reaction of the active material.
Regarding Claim 29 & 30, Dong in view of Manthriam discloses the limitations as set forth above. Dong in view of Manthriam discloses a current collector made of conductive carbon. Manthriam further discloses wherein the carbon fiber is used as the current collector for the cathode, where the carbon fiber is observed to be 5-10 micrometers, and the interspaced between the fibers is 10-50 micrometers, ([0094]), and therefore it is the examiner’s position that the carbon fiber current collector is in a fibrous form.
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Dong with the teachings of Manthriam to have a current collector for the cathode be made of carbon fiber, where the current collector is in a fibrous form.
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Manthriam (US20190115613) further in view of Bowden (US20030099881)
Regarding Claim 21 and 22, Dong in view of Manthriam discloses the limitations as set forth above. Dong discloses the use of Manganese dioxide ([0032]), but is silent to the manganese dioxide being  α,β,ϒ,λ,ε,σ, electrolytic manganese dioxide, pyrolusite, birnessite, ramsdellite, hollandite, romanechite, todorokite, lithiophorite, chalcophanite, sodium or potassium rich birnessite, cryptomelane, buserite, manganese oxide, a spinel form of manganese dioxide, and Dong is further silent to eh spinel form of manganese dioxide being hausmannite (Mn3O4), LiMn2O4, CuMn2O4, ZnMn2O4, or combinations thereof.
Bowden discloses the use of a Magnesium dioxide having a spinel type crystal structure for a cathode material ([003]). Bowden further discloses that this lamba manganese dioxide can be synstheized from, its lithium manages dioxide spinel precursor ([0029]). Bowden teaches that this material can create a battery with adequate high-rate performance, and sufficient capacity retention when stored ([003]). 
Therefore it would be obvious for one of ordinary skill in the art to modify the manganese dioxide structure of Dong with the teachings of Bowden to have a lamba-manganese dioxide with a spinel form of LiMn2O4. This modified structure would yield the expected results of a battery with adequate high-rate performance, and sufficient capacity retention when stored.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Manthiram (US20190115613) further in view of Pan (“Reversible aqueous zinc/manganese oxide energy storage from conversion reactions”) (provided in Applicant’s IDS filed on December 11th, 2020).
Regarding Claim 23, Dong discloses the limitations as set forth above. 
Dong does not disclose applying a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment, electroplating zinc onto the anode current collector in response to applying the voltage; and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage.
Dong does disclose the ceasing the generating of the electrical current and applying a voltage for both the cathode and the anode (battery can be charged and discharged repeatedly, and battery provides electromotive force, [0016],[0022],[0034],[0036]).
Manthiram discloses wherein an anode current collector is disposed within the anode compartment (anode-20, anolyte-40, Fig. 1, [0048]), wherein a cathode current collector is disposed within the cathode compartment (cathode-30, catholyte-50, Fig. 1, [0050]), and wherein the anode current collector can be made of electrically conductive carbon ([0048]), and wherein the cathode current collector is made of electrically conductive carbon ([0050]). Manthriam teaches that the current collectors will help facilitate the electrochemical reaction of the active material ([0048-0050]).
Therefore, it would be obvious for one of ordinary skill in the art to modify Dong with the teachings of Manthriam to include current collectors for both the anode and electrode, and where both the current collectors would be in their respective electrode compartments. This modified structure would yield the expected result of the current collectors helping facilitate the electrochemical reactions of the active materials ([0048-0050]).
Pan discloses electroplating zinc onto the anode current collector in response to applying the voltage (Page 5: the reversible anode reaction equation shows the Zn formation during the charging); and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage (Page 5: the reversible cathode reaction equation shows the MnO2 formation during the charging). 
Dong in view of Pan fail to discloses ceasing the generating of the electrical current; applying a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Dong with the teachings Manthriam and Pan to apply a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment, electroplating zinc onto the anode current collector in response to applying the voltage; and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Savinell (US20140227574) (provided in Applicant’s IDS filed on December 11th, 2020).
Regarding Claims 36-38, Dong discloses the limitations as set forth above. Dong does not disclose the pH of the catholyte or anolyte.
Savinell discloses a flow battery ([008]). Savinell further discloses a catholyte solution with a pH below 2 ([0053]). Savinell further discloses an anolyte solution with a pH between 1 to 6 ([0052]). Savinell further discloses wherein the pH of the anolyte can be greater than the pH of the catholyte by maintain a pH gradient using a separator to provide an anolyte with a pH above 2 and a catholyte with a pH below 2 ([0053]). Savinell teaches that this configuration allows for a significantly cheaper battery system ([008]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the pH’s of the anolyte and catholyte solution of Dong with the teachings of Savinell to have a catholyte solution with a pH between 0-7, an anolyte solution with a pH between 0-15.13, and to have the pH of the anolyte solution be greater than the pH of the catholyte solution. This modified configuration would yield the expected results of a significantly cheaper battery system.
Claim 18, 19 & 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Liang (WO2017075577) (provided in Applicant’s IDS filed on December 11th, 2020).
Regarding Claim 18 and 19, Dong discloses the limitations as set forth above. Dong is silent to the operating temperatures of both the catholyte and the anolyte.
Liang discloses a flow battery system with a catholyte and anolyte which are both circulated from their respective storage tanks to their respective catholyte or anolyte chambers ([0068-0069]). Jiang further discloses that this battery system can operated at a wide range of temperatures between 0-100 °C ([0069]). Jiang further discloses wherein when the catholyte operates at higher temperatures, specifically after 35 °C, the reaction rates are increased ([0116]), and as reactions rates increasing due to increases in temperature is known relationship in electrochemistry, this same effect can be extrapolated to the anolyte. 
Therefore, it would be obvious for one of ordinary skill in the art to modify the battery of Dong with the teachings of Liang to have the catholyte solution and the anolyte solution have a temperature between 0 and 200 °C. This modified structure would yield the expect results of increased reaction rates.
Regarding Claim 39, Dong discloses the limitations as set forth above. Dong does not directly disclose that the catholyte is acidic and that the anolyte is basic.
Liang discloses a battery wherein the catholyte solution is acidic ([0079]) and the anolyte solution is basic (adequately high pH can be maintained by the addition of a suitable base, LiOH or NaOH, [0081]). Liang teaches that this battery configuration provides a battery with low-cost energy storage ([005]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the catholyte and anolyte of Dong with the teachings of Liang to have an acidic catholyte and a basic anolyte. This modified configuration would yield the expected result of low-cost energy storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728  

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728